The defendant was convicted of assaulting one E.L. Scott by shooting at him. His appeal presents four bills of exception.
Bill of Exception No. 1. — The wife of the party assaulted was asked whether she was hit by the shot fired at her husband, and to show her wound. The trial judge correctly ruled that the evidence was admissible as part of the res gestæ, and to show that the defendant was in shooting distance, that he fired in the direction of her husband, and that the pistol was loaded. The question whether she had her baby with her was not objected to, and was not prejudicial; it was part of the res gestæ.
Bill of Exception No. 2 — The defendant was asked, on cross-examination, whether he was not under indictment for concubinage [miscegenation] and had he not attempted to have the prosecuting witness removed from the jurisdiction of the court. This was admissible to affect the credibility of the defendant as a witness in his own behalf.
Bill of Exception No. 3. — The party assaulted, in his direct examination, swore that he had no pistol on him when he was assaulted "and after the defense had shown that he [Scott] was in the habit of carrying a pistol, and that a pistol was taken from his car a short time after the shooting," the state was permitted to show by one Mrs. Mattie Slack that he obtained said pistol from her after the shooting and for the purpose of defending himself in case of further attack. The trial judge says that this was properly rebuttal testimony, and the bill as taken, and *Page 625 
as set forth in the record (as above said), shows that it was.
Bill of Exception No. 4. — It was proper for the state to ask the accused, for the purpose of impeaching him as a witness in his own behalf, whether he had agreed with one Ferguson, that he (the accused) would help out Ferguson in a charge against Ferguson, if he (Ferguson) would help out the accused by his evidence in this case.
                             Decree.
The judgment appealed from is therefore affirmed.